Transatlantic relations: USA travel fee (debate)
The next item is the Council and Commission statements on Transatlantic relations: USA travel fee.
Mr President, ladies and gentlemen, once again, I have the honour, this afternoon, of speaking on behalf of the High Representative, Baroness Ashton, and not on behalf of the Council, as it says on the screen.
The European Union and the United Sates attach a great deal of importance to ensuring that their citizens can travel easily from one side of the Atlantic to the other. Transatlantic mobility can be facilitated, to a large extent, if people can travel without obtaining a visa and without paying a fee. While US nationals can enter the Schengen area without having to obtain a visa, the same cannot be said of EU citizens wishing to enter the United States.
Four Member States are still excluded from the benefit of the US Visa Waiver Programme: Bulgaria, Cyprus, Poland and Romania. However, we can celebrate the fact that Greece was included in this programme on 5 April. This happy outcome can be attributed to the Commission, which is doing its utmost to ensure that all Member States benefit from the exemption programme, and to the efforts of successive Presidencies to take this matter forward.
Thus, every year since 2006, the Commission has produced a report on all third countries that continue to require visas from our citizens in violation of the principle of reciprocity, since the European Union attaches a great deal of importance to the existence of total reciprocity in this area. As the European Union exempts certain third countries, they should do the same for our nationals.
Furthermore, for security reasons which we fully understand, in early 2009, the United States decided to introduce the Electronic System for Travel Authorisation (ESTA), which can be used only for passengers from a country covered by the visa waiver programme who enter North America. Since 8 September, every one of these passengers has had to pay a USD 4 fee to cover the administrative costs generated by the implementation of the ESTA. This amount is in addition to the USD 10 that these same passengers already have to pay under a law on the promotion of tourism. To this end, a body has been tasked with developing tourism, and it is financed by a fund into which these USD 10 fees are paid.
Following these latest developments, you asked the Commission to adopt a position without delay. Back in December 2008, it produced a report on whether the ESTA should be considered equivalent to a visa or not, and its conclusion - a provisional one at that time - was that no, it should not. Once the final rules concerning the ESTA have been published by the US authorities, the Commission will present us with its final report on this subject. It is clear that the payment of this fee will be an important element in its evaluation. This report will be taken into consideration by the Council, which will then take the necessary measures and make any recommendations it considers appropriate.
As you will have gathered, the introduction of this additional fee is to be deplored. Moreover, the Presidency shares the concerns that have been expressed by Parliament on this subject on several occasions, notably in paragraph 18 of its resolution of 22 October. Although this fee may seem small at first glance, one should not forget that it has to be paid by every single traveller, which may, at times, prove to be very onerous for families.
I therefore believe that this policy is contrary to the United States' declared will to facilitate mobility between the two continents and will be a real obstacle for EU citizens wanting to travel to the United States.
I would like to end by confirming that the Presidency will do everything in its power to help the Commission obtain full visa waiver reciprocity with the United States. Thank you for your attention.
Vice-President of the Commission. - Mr President, I would also like to thank Mr Chastel for his remarks and for offering the Council's help, because in an issue as important as this one, the support of the Council is absolutely crucial.
Regarding the position of the Commission on the ESTA fee, I have to underline that it was immediately following the publication of this fee on 6 August that my colleague, Commissioner Malmström, issued a statement in which she expressed the understanding that this decision is taken in accordance with the Travel Promotion Act's obligations, but regretting very much the introduction of the fee.
The Commission made very clear its concerns that this fee is inconsistent with the oft-repeated commitment by the United States to facilitate transatlantic mobility and that it will be an additional burden for European citizens travelling to the United States.
The EU has raised its serious concern vis-à-vis the US Congress and the US Administration on numerous occasions during the process of passing the Travel Promotion Act. Numerous démarches were made by the Commission, both with the Council Presidencies and with third countries. In its démarches, the Commission also criticised the fact that the fees apply only to travellers under the US visa waiver programme and that therefore it is discriminatory. Moreover, it seems peculiar that foreigners are requested to pay for promoting tourism to the US, as this may possibly lead to less, and not more, travel to the United States.
The Commission is currently examining further possible measures that could be taken vis-à-vis the United States in the framework of the EU reciprocity mechanism. The Commission will issue formal comments to the US in the framework of the public consultation launched by the US on the interim rule. A final assessment of the present ESTA will be issued once the final rule on ESTA is published in the USA Federal Register, taking into account any possible changes.
The Commission has requested that this issue of concern be discussed with all Member States at the upcoming Justice and Home Affairs Council on 7 and 8 October. Subsequently, the ESTA fee will be raised at the next EU-US JHA Ministerial in December. The Commission will, of course, continue to keep Parliament informed at all stages of this process and on the démarches undertaken.
Minister Chastel also reiterated the importance of equal treatment on the part of the United States vis-à-vis all EU Member States in relation to the visa obligation. Here, I would like to remind you that significant progress has been achieved in the visa reciprocity mechanism over the last two years.
Further to the Commission's efforts to achieve full reciprocity with the US, eight more Member States have joined the US visa waiver programme - seven Member States at the end of 2008 and Greece in April 2010. The Commission continues to raise with the US at political and technical level the importance given by the EU to the admission of the four remaining EU Member States - namely, Bulgaria, Cyprus, Poland and Romania - to the visa waiver programme as soon as possible.
I can assure you that the Commission, in cooperation with the Council and the High Representative, will insist on putting this issue on the agenda of any future EU-US meetings.
Mr President, ladies and gentlemen, we need to say - as Parliament, but this, of course, applies to my group in particular - a very clear 'no' to this USD 14 travel fee, 'no' to unjustified measures on the part of the Americans at the expense of Europeans and 'no' to this one-sided strain on European-American relations. We must not be content with the reports we have heard. I must say, quite openly, that, as regards this matter, regret is not enough. Stating that this is discrimination is not enough.
This morning, President Van Rompuy said himself that one of the basic principles for working together as partners is reciprocity. I do not now want to demand that we treat the Americans in exactly the same way that they are treating us. However, the point has to be made very clearly that an unequivocal response from Europe is needed here, and this is something that we also need to demand from the Commission and the Council in the form of tangible measures. I call on you to come up with tangible proposals and to discuss with Parliament how you intend to approach this matter. The Americans need to recognise that we are serious about this matter - as we are about other matters, too - and that we want to be treated as a partner and not as someone who, when the other one says 'jump', simply responds 'how high?'.
Mr President, I am joining this debate in the knowledge that this matter has not yet been concluded from a European perspective. Parliament does, however, need to note that the United States has made a decision. It is a decision that goes against the desire for transatlantic dialogue to continue making progress in strengthening not only commercial exchange but also the whole extent of social and human exchange, based on mutual trust and reciprocity.
We cannot give way by applying a discriminatory charge that clearly goes against the promotion of those exchanges, that creates dividing lines between the Member States of the European Union, and directly impacts on the public. Moreover, it goes against Europe's attitude towards the United States and towards its fellow citizens, an attitude which has not always been respectful of the desire to strengthen human and trade links, but which has always promoted the issue of transatlantic mobility in relations between people from the two hemispheres.
That is why I believe it is very important for Parliament to send a clear message that expects the Commission to fiercely defend the European position and, if necessary, to exercise the reciprocity clause. This is obviously not good news for transatlantic dialogue but it would send a clear message that we are not prepared to just accept a lack of reciprocity in the promotion of the human and social exchange that takes place through the link provided by European and US airlines, not to mention, of course, the economic impact that this would have on the serious crisis already being suffered by the air transport sector on both sides of the Atlantic.
on behalf of the ALDE Group. - Mr President, there are very good reasons for the Administration and the Congress to step back and rescind the so-called Travel Promotion Act.
First of all, it is a bit bizarre - and the Commission has pointed to this as well - to introduce a tax to promote tourism. If it becomes more expensive to travel to the United States, you will probably get fewer people who are going to travel to that country; for a family of four, we are talking about USD 40 - that is real money for many people. Also, it seems a bit absurd that the United States, of all countries, should tax people who are not represented in the debate. Taxation without representation has, I believe, played a certain role in American history, so I believe they should look at this again.
Secondly, will America become more attractive by making people pay more? I do not think so. The United States are an attractive destination; there are household names like Yosemite, the Grand Canyon, the Everglades, Chesapeake Bay, Boston, New York, Washington, and San Francisco. People are coming anyway; they do not need to promote tourism in the way they are suggesting.
Now, beyond those points, there are several serious issues, political issues, which we believe need to be addressed as well. I believe it is completely unacceptable that to pay the cost, you can only use credit or debit cards of companies which are registered in the United States of America. I do not believe that is acceptable. Furthermore, saving and verifying these data in the United States might be okay if this was limited to the specific purpose of controlling travel, but the Department of Homeland Security is authorised to give these data on demand to other American authorities, to foreign authorities, and even to businesses that deal with transportation. From the point of view of data protection privacy, this is simply unacceptable as well.
The Commission and the Council have to find appropriate answers now. I believe that the upcoming EU-US summit should address this issue. I believe that reciprocity is good, although regrettable in this case, and I believe that both sides should work to increase people-to-people contacts and not make them more difficult.
on behalf of the Verts/ALE Group. - Mr President, we are debating today a general fee of USD 14 for everyone entering the United States. First of all, it seems a bit contradictory to have, on the one hand, a visa waiver programme to facilitate the travel of persons between the European Union and the United States and, on the other hand, to have an obligation for all European citizens to transfer their personal data through ESTA and to pay an additional fee when travelling.
Of course we have to respect the decisions of our American partners, and especially the Congress, but this does not look like a sign of trust and cooperation. When it comes to the protection of borders and efficient security measures, the EU side has shown time and again that it is willing to make things work, sometimes with big difficulties in respect to our own values and citizens. What about the right to free movement when it comes to border controls? What about the right to the presumption of innocence when it comes to security measures? And what about data protection and redress rights when it comes to the collection of personal information?
If it were only about paying USD 14, it would not be such a problem, but the US Department of Homeland Security does not only get the ESTA data collected from travellers, namely numerous contact and identification details, including sensitive information. They also want access to the Passenger Name Records (PNR) in the travel agencies' reservation systems, which almost includes information about who is sleeping with whom! It is more than unsatisfactory that Commissioner Malmström has not yet got the point that this use of PNR data collection seriously interferes with the rights of citizens and cannot be justified under EU law.
It gets even more problematic when we recognise that the USD 14 fee has to be paid with one of the four major credit cards, whose companies are all based inside the US. I ask myself how you will ensure that those huge data collections will not be the subject of investigations not related to travel operations, at least throughout the duration of the Patriot Act? And I ask you, Commission and Council, whether you are aware of the fact that existing EU law is already undermined by the way we accept US regulation imposed on European citizens?
The Commission and Council, and you also dear colleagues, have an obligation to protect the rights of EU citizens and European law. This is also true for transatlantic relations with the US.
I do not want to concentrate on what has been the subject of the debate; here, I mean the question of payment, the question of the fee itself or the question of the possibility of using the data and information which may be obtained in this way. I would like to think about the most important thing. I am referring to the fact that in the European Union, and also in Parliament, we endeavour to ensure that all Member States of the European Union are treated equally. Unfortunately, on this matter, in this area, we are not treated in this way by the American side, so some European Union Member States are still affected by the visa obligation, while most of them are not subject to this obligation. I think the role of Parliament, but also of all other institutions of the European Union, is to ensure that all Member States, regardless of when they acceded to the Union, are treated equally. I say this on behalf and in the interest of the citizens of my country, but also of all the states which acceded to the European Union in 2004.
Mr President, ladies and gentlemen, this really is an extraordinary scene. We are looking at reciprocity which is asymmetrical. Well, then, if it is asymmetrical, it is not true reciprocity. We are looking at registration which is redundant. Ultimately, however, we already ask Europeans for their passenger name record data and SWIFT data, and now we are also asking Europeans who travel to the United States to register first; and we are looking at a tourism tax, which, as Mr Lambsdorff has just said, runs completely counter to the aim of increasing tourism links with the United States.
There is no point, however, in our criticising the United States for doing this. In the end, the United States - which, incidentally, is a country I know and admire greatly - does what its elected representatives decide must be done. I believe the problem lies much more on our side than on the US side.
I believe it is, first of all, a problem of mentality in our diplomatic service. Recently, when we went to Washington in the delegation on the SWIFT affair, we saw that the European mission in Washington spent more time trying to cover up and apologise for the European Parliament's vote on SWIFT than explaining the reasons affecting 500 million European citizens.
It is a problem of lack of solidarity, because if one Member State does not enjoy the visa waiver, the other Member States should fight alongside it. It is also a problem of reciprocity, but in a different sense from the sense it has been used in here.
Here, we have been talking about reciprocity as if it fell from the heavens, as if we had to ask for it. All right, but we can also give reciprocity. Other countries do that. At Christmas 2007, when security requirements for Brazilian citizens in the United States were tightened, Brazil immediately tightened its own security requirements for US citizens entering Brazil as well, and the United States backed down at once.
Europe needs to do that kind of thing more if it wants to be respected in the transatlantic dialogue.
(DE) Mr President, Mr Chastel, Commissioner, I would just like to make a few additional comments. I am, as you know, Chair of the Delegation for relations with the United States, and we have talked a lot about abandoning the visa. We have also talked about abandoning it for Romania and Bulgaria and other such countries. In its place, a new type of visa has been created, in connection with which we are so kind as to make our citizens' data available to the Americans in an unbelievably comprehensive manner, and on top of that, we are now paying fees for this, too. These fees will also be used to create advertising for the American tourist industry. I believe it is a unique business model that the Americans are presenting here, namely, to make consumers also pay directly for advertising. I will also suggest this as a business model to the tourist offices in my home region. I find this an unbelievable way to go about things.
Of course, this also has something to do with the fact that there is still not enough contact between the European Parliament and Congress to be able to avoid this sort of thing by having a sensible dialogue. It may also be that the Council and the Commission are not approaching these matters in a courageous manner, and I believe - in this regard, I agree with the view expressed by other Members - that sometimes even just the mention of reciprocity can help.
It weakens our position for us to come here and bewail the fact that we do not like this and that we have made many démarches, because then no one will take us seriously. It then really is as if we started out a tiger, but ended up a bedside rug. I therefore call once again on the Council and the Commission, as well as the High Representative/Vice President of the Commission, to address this matter in such a way that Washington can also see that this European Union is a genuine power.
(NL) Mr President, Commissioner, I think you are being too cautious. You do not want to make definitive statements because a definitive arrangement has not yet been worked out, but in the meantime, our citizens are already paying this levy. This is, of course, unacceptable. You must intervene, and in a very active manner.
As has already been said many times by my fellow Members before me, it is astonishing to discover that the US authorities have found no better answer to the question of how to attract more visitors than by making these selfsame visitors pay an additional levy of USD 14. USD 4 of this is effectively to cover the costs of the Electronic System for Travel Authorisation (ESTA). In other words, they do not want to offload regular costs onto the US taxpayer: instead, they are passing them on to the Europeans.
This is a first major departure from all the various aviation charges or airport taxes we, too, have introduced in a number of Member States, such as very recently in Germany. I regret these unilateral measures by a number of Member States; in fact, I am in favour of a European approach to this matter, which should ideally take on board aspects such as the external costs of the flights in question as well. However, this is about something else entirely. In Europe, there is no question of discrimination: everyone pays the bill, whereas in the case of the US, it is only we who pay it. And there are 900 000 of us Europeans who re-register every month via ESTA.
We also need to take an in-depth look at whether the measure does not contradict the letter and the spirit of the Visa Waiver Programme. This programme essentially means that people on both sides do not need to apply for a visa, with all the associated costs. ESTA is gradually becoming synonymous with a visa. This is also what Mr Brok has just said. I would therefore ask you not to treat this lightly, not to procrastinate, but to send a very strong signal to our partners in the United States that this is unacceptable; that this is no way to deal with each other. All options should therefore be looked at, and if there is no flexibility forthcoming on the part of the Americans, we will naturally have to think about reciprocating.
In that context, I can refer briefly to the efforts being made by Mr Tajani to get a European tourism policy off the ground. The Treaty of Lisbon has given us more say on this on a European level. Perhaps it would not be a bad idea to exchange thoughts on this over the coming months.
(PL) Commissioner, Mr Brok has also forgotten, I think, that Polish citizens, too, still need visas to travel to the United States, and this is very difficult to understand. I would like, from here, to appeal for action to be taken on this matter, because it is a serious matter. However, treating visas as just a procedural question, treating the problem of visas and these other strange unjustified fees as an opportunity for a little flexing of the muscles in Parliament in protest against the United States, is not, I think, the right approach either.
If people treat visas only as a procedural question or as a reason for political jostling, they do not understand what visas mean in today's world. No instrument of cooperation could have greater political significance. Therefore, I would appeal both to the Commissioner and the Members of this House to improve relations with Congress. We are entitled, as Members of the European Parliament, to appeal to Congress and to exert pressure so that they adopt an altogether different approach to visas. Visas are a barrier between citizens and, in reality, are one of the greatest political barriers hindering transatlantic cooperation. Until we understand this, no good will come from our efforts.
(CS) Ladies and gentlemen, there used to be times when ships with passengers sailing to the United States were greeted at the harbour. This was at a time when, at the end of the 19th century, my grandfather also sailed over. When I want to visit the United States today, I pay some kind of strange fee. There must be some justification for this charge, but I suspect that I am paying it so that I can be monitored. This suspicion is all the stronger the more vehemently negotiators from the United States demand the transfer of often sensitive data about persons coming from the European Union. Verbally, it is not a question of any screening, checks, or visa issuance. In reality, a person thus finds himself among the millions who are monitored without adequate protection for the information which is transferred. What then happens with this sensitive data? God only knows! It is just the normal state of affairs between two so-called equal partners.
The United States takes some measures and the European Union finds it difficult to surmise whether and in what manner it should react at all. As a rule, the results of these negotiations are not generally satisfactory and, for example, the open skies agreement with the United States is highly one-sided. I understand that the economic interests of both partners are often quite directly reflected in the agreements which are or are not concluded in different sectors. However, I do not understand why there was no proper consultation beforehand about the measures taken, and I rarely understand how such measures would benefit the citizens of the European Union. I trust that as a result of the negotiations, there will be no introduction of visas or questionnaires examining in detail the marital status of my forebears.
(SK) After getting rid of the concrete walls and barbed wire fences which separated West Berlin from East, and divided the continent of Europe into an eastern reservation and a western part, we naively assumed that this was the end of the era of paranoid regimes that prevent free people from communicating freely, learning about the world, and travelling.
We know that freedom to travel and mutual awareness help people from different corners of the Earth, different civilisations and different cultures to overcome prejudice and lose their fear of the unknown, encouraging the development of trust between nations. I do not know what has happened with our American friends. They have always stood up in defence of freedom and democracy, but perhaps they have gone crazy. On their southern border with Mexico, they have started building the sort of fences that we Europeans managed to remove only recently. They introduce ever more administrative and technical barriers against visitors to their country. Where is this heading, ladies and gentlemen? Perhaps President Obama does not realise it, but from the outside, it looks as if the American administration is trying to turn the US into a sort of fenced off, fully enclosed garden, full of dutifully happy people, like the regime of Kim Jong-il in North Korea. I would like to believe that this is not the case, and we should therefore perhaps explain to our American friends that the fee and the personal data for snooping which they request in return for a visit to their country are simply an enormous shame for a superpower of freedom and democracy such as the United States of America.
(MT) I come from one of those countries in respect of which, some time ago, the visa requirement for travelling to the United States had been lifted. Just a short time after the lifting of the visa in several countries, we are witnessing another visa, under another name, being introduced by the United States - a visa by the name of ESTA, for which people are still required to pay. Initially, we were told it would cost ten dollars; now we have been told it costs fourteen dollars, but there is no guarantee that this amount will not increase further. This is not acceptable because this is another visa. I hope the European Commission will realise that this is a visa and will treat it as such. However, there is a second reason why this was a negative decision and development: it came at a very bad time. It came at a time when, in this Chamber, we had just voted in connection with a SWIFT agreement, and extended the hand of cooperation to the United States. I believe that the United States' reaction, rather than being positive, turned out to be a negative one given this arrangement and fee. I would like to point out that there are a number of topics, like PNR and the general agreement about data protection, which are still before this Chamber. I think it is important that any cooperation between us and the United States should be built upon trust; unless it is built on trust, we cannot achieve satisfactory and positive results for the citizens of both sides.
(RO) I, too, think that the introduction of an entry fee to the United States is regrettable. It is a measure which contradicts the United States' commitment to make transatlantic mobility easier. However, I do not believe that the European Union will respond with a reciprocal gesture against US citizens. Two wrongs do not make a right. This is why I believe that the solution must be found by stepping up the bilateral dialogue. With this in mind, it is the European Commission's duty to make greater efforts to improve relations with the United States.
Unfortunately, this unfair fee comes on top of another discriminatory measure imposed unilaterally by the United States against some European Union Member States, which affects transatlantic cooperation and trust. Citizens from four EU countries still need visas to travel to the United States: Romania, Bulgaria, Poland and Cyprus. Citizens from our countries cannot, regrettably, travel freely to the United States. It is especially unfortunate that the US legislation in force since July 2009 has depressingly removed the prospect of including some of these countries in the visa waiver programme at a time when the rate of applications being refused remains the main obstacle to eliminating the compulsory visa requirement. Given that this proportion of rejections depends, strictly speaking, on the decision of the US representatives, I believe that additional efforts are required on the part of the US to improve transparency in the process for granting visas. This is why I, too, support what has been said by the Vice-President and I wish to relaunch the appeal to the Commission to insist on guaranteeing equal non-discriminatory treatment for all European Union citizens, including those from countries which still require an entry visa for the United States. Fellow Members, it is wrong and sad that the states which have resolved this visa issue have forgotten about this topic being debated and about the European Parliament's official dealings with the US authorities. I also believe that greater solidarity is needed, not displays of local egoism.
Mr President, I agree with all of the comments in relation to the negative impact of this particular measure. This fee of USD 14, payable once every two years, is applicable to countries that are in good standing with the United States. We have had very good negotiations in relation to open skies, exchange of passenger information, etc., but this is very counter-productive because essentially, what we are talking about is introducing a new visa.
This is a visa affair, as Mr Busuttil has said: even non-ticketed infants are required to have an approved travel authorisation. I agree with the Commission, in this field, that this is regrettable and inconsistent with the United States' commitment to ease transatlantic travel.
What this has done, in fact, is to introduce new barriers at a time when we were actually dismantling barriers, with the United States Senate introducing the charge in an attempt to reverse the declining number of visitors to its country. The majority of this money is to be used to fund the promotion of the United States as a holiday destination. However, I believe that it will actually put people off travelling there.
My own country, for example, has a long association with the United States: 40 million people living in the United States are of Irish origin, and we have huge trade between the two countries. People are not going to pay this amount in the majority of cases.
The essential purpose of the legislation is basically to enhance the exchequer and to enhance the attractiveness of the United States as a tourist destination. President Obama says that overseas visitors spend USD 120 billion and support one million jobs, and that this measure will provide an extra USD 4 billion and 40 000 new jobs.
I believe the direct opposite will happen, because an online poll carried out by Telegraph Travel showed that 44% of the readers said that the fee would put them off travelling to the United States. On the basis of that survey, I believe this is going to be counterproductive, that it is going to have negative effects, and that it is actually going to do damage to the United States and to its tourist industry.
(RO) Transatlantic relations are a priority of European foreign policy. Mobility is at the heart of the concept of European citizenship, as provided for by the Charter of Fundamental Rights and the treaties. All European citizens enjoy, on an equal footing, free movement in the Schengen area and the right to mobility in relations with third countries, including therefore, citizens from the new Member States. Taking all this into account, we continue to express our disappointment at the unjustified exclusion of millions of European citizens in four Member States, including Romania, from the special mobility partnership between the European Union and the United States.
Fellow Members have expressed their concern about the promotion of the ESTA system, which actually reintroduces a visa of sorts for all European citizens. The fee does not only entail the payment of USD 14, but also the collection of European Union citizens' personal data. The US Department of Homeland Security is currently evaluating the application of this fee/visa. The Commission must find a solution along with the US administration to eliminate this. I want to point out that keeping this decision may have an unforeseen impact on other dossiers relating to transatlantic relations for security and mobility which are in progress, such as the future EU-US agreement on PNR information. If the US administration is not going to drop the fee, we support the Commission in taking the necessary measures to apply reciprocity to all US citizens travelling to the European Union, in accordance with the fundamental principle of the European Union's visa policy.
(NL) Mr President, following on from my colleague, Mr Brok, I would also like to reiterate that we are very committed to maintaining good relations with the United States. Europe cooperates with the United States in numerous areas, and we can be proud of that.
My second point: I concur with all my fellow Members and agree with all the questions that have already been asked; there is really not much I can add. It is important that the Commission and possibly the Council answer these questions promptly. However, we regret that the US Government has taken this unilateral action, and one could well start a discussion on whether this is actually about the USD 14. Whether tourists pay that for their visa or for a Coca-Cola in Washington is hardly the point: the point is that Europe is being treated with a certain degree of contempt. A lot of conversations about SWIFT and so on, and then this unilateral action.
The Commission must make it clear today what it has done. These days, the announcement of a policy study no longer makes an impression on the European Parliament. We simply want to know what you told the US Government and whether you were not able to deter it. Again, I really do feel rather insulted that this has been imposed on us unilaterally, given the extent to which we cooperate with the United States. The question of the method of payment has already been asked, but you should not be asking it in the first place if you do not want this levy.
(PL) We have a situation in which there are Members in this Chamber from Member States whose citizens do not have to have entry visas to get into the United States. Unfortunately, however, there are also Members here in this Chamber from Member States like Poland where it is necessary to apply for an American visa. In Poland, this visa is obtained over the course of a long procedure, which, unfortunately, is sometimes also a humiliating procedure. The citizens of my country pay over USD 100 when they obtain a visa, but they also have to pay when they are not given a visa. For us, therefore, the most important thing is European solidarity. For us, it is important for the European Parliament, the European Commission and the Council to be saying very clearly that the citizens of all the states which make up the Union must be treated in exactly the same way. I am pleased that the European Commission and the Council are not only talking about this here in Europe, but that such a view is being advanced more and more often in contacts with the United States administration.
In Parliament, however, it is worth asking ourselves this question: as Members of the European Parliament, what can we do together to solve the problem of the citizens of these Member States? I think that most important, here, are our contacts with the United States Congress, because in the legal system in the US, a decisive role in visa policy and tax policy is played by the US Congress. I would also like to express great satisfaction that for the first time, the representatives of the Commission and the Council are saying they can see a light in this tunnel and that there is a chance that quite soon, the citizens of countries such as Poland will not have to have visas for the US.
(DE) Mr President, ladies and gentlemen, later on, we will be attending the reception for the deepening of relations between the European Union and the United States. The fact that this is happening today of all days is particularly significant. All of us will then have the opportunity to tell the ambassador what we have just underlined here in plenary. We ought to take the opportunity to do this in person.
The United States of America is not making our work particularly easy at the moment, and it is not making our friendship very easy, either. On many issues, I have the impression that what we are seeing is more like a bull in a china shop than a performance on the elegant political stage.
The EUR 14 alone is certainly not a decisive factor. However, if a family with three children wants to visit the United States of America, it then becomes a considerable amount and may ultimately prevent them from travelling there. On top of that, if you have to give extensive details on the Internet about which airline you are travelling with, where you are travelling to, which hotel you are staying in and, in addition, you have to give your credit card number, it raises a number of questions as to why all of this is necessary. If, in addition, you then hear the accounts of some good acquaintances who have had to wait for hours at American airports and experience the discourteous security control, then you sometimes ask yourself whether the United States of America is actually aware that in many areas, it is currently treating its own friends rather discourteously and perhaps, in certain respects in relation to what people actually need and have to do, it is way off the mark.
Furthermore, with regard to our close transatlantic relations, I have to say that we do have a close relationship with the United States. However, this should also mean that we are treated accordingly. I call on the Commission and on you, Mr Šefčovič, to make a clear demand for visa-free travel to be ensured for those Member States that do not currently enjoy this facility, and if this is not followed by an appropriate reaction, then please also demand that reciprocity be introduced. It is not a question of 'an eye for an eye', but we must negotiate on equal terms and we must not allow ourselves to be treated in the same way that a feudal lord would treat his serfs. We are not serfs; we are of equal stature.
(RO) In the conclusions to the last European Council meeting, it mentioned that the transatlantic relationship is based on common values. The reality is as follows: US citizens can freely enter EU territory. The European Union has accepted PNR and Swift, as well as agreements concerning European citizens' personal data. Some European citizens still need visas to travel to the United States. In addition, all European citizens have their fingerprints taken when they enter the United States, regardless of whether they have a visa or not. European citizens must indicate online their intention to travel and, most recently, they have to pay USD 14 to enter the United States.
I do not see where the common values are. I believe that the European Union must submit a request at the next summit in November to remove visas for all European citizens and provide identical treatment on both sides of the Atlantic.
(DE) Mr President, Mr Chastel, Commissioner, the fee of USD 14 to travel to the United States is counterproductive for transatlantic relations and should be rejected for several reasons. It will make travel more expensive. It is discriminatory, and it is quite simply unfriendly.
It is particularly regrettable that these costs can only be paid by credit card on the US Department of Homeland Security's website. What do people who do not have a credit card do? Is it only credit card holders who are allowed to travel to the United States? Like so many of the previous speakers, I have mixed feelings about the fact that the credit card details of EU citizens will be passed on.
This subject certainly upsets European citizens. They expect the European Commission and the Council to show its backbone here. Please act like confident Europeans and, where necessary, apply the principle of reciprocity.
(LV) Thank you, Mr President. I do not think that the US administration, which spends billions every day on war, needs money. Not money, but access to new, additional data that were and are accessible via the SWIFT programme - data on our citizens. I sense from one side and from another side the desire on behalf of the US administration and Congress to show who is the master in our bilateral relations. I have a personal experience: during the discussions in the European Parliament on the SWIFT programme, an adviser to the US ambassador to Latvia took the liberty of inviting me, a Member of the European Union, of the European Parliament, to come and see him for a discussion and to influence me on how I should vote. I have due cause to think that this is not about money. In Latvia, there are many people who have relatives living in the United States. They are also my constituents. They will not be happy if we do not stand up for our own interests here. Thank you.
Vice-President of the Commission. - Mr President, honourable Members, thank you for your comments and the words of support for what we hope will be a constructive conclusion to our discussions with the United States on this very complicated matter.
Firstly, I would like to reassure Members of Parliament that we are examining all possible measures vis-à-vis the United States in the framework of the EU reciprocity mechanism, including the possibility of the introduction of the EU ESTA (Electronic System for Travel Authorisation) on which, as you know, a feasibility study is currently under way. Of course, you will be informed of the outcomes and possible proposals for the future.
As to whether this fee could be perceived as a visa fee in disguise, I have to say that, according to the preliminary assessment carried out by the Commission in December 2008 on the present ESTA, as laid down in the Interim Final Rule, at this stage, the ESTA cannot be considered as tantamount to the Schengen visa application process as defined in the Common Consular Instructions - which is now known as the Visa Code.
Concerning the reaction of the Commission to the new ESTA rules in the United States, here again, I would like to inform you that we will issue formal comments and final assessments once the Final Rule on ESTA is published in the US Federal Register. Of course, we are very much aware of the high sensitivity associated with personal data collection and personal data protection, and it is very high on the priority list of the Commission.
Concerning future diplomatic and political action, I would like to inform you that the Commission has already requested the Presidency to put this issue on the next JHA Council in October and I am sure that the fee issue will be raised at the next EU-US JHA Ministerial in December.
I have taken on board and fully understand the preoccupations of the honourable Members coming from those countries whose citizens still have to request visas when travelling to the United States, and I would like to assure them that we will relentlessly press for the inclusion of those four remaining EU Member States in the US visa waiver programme as soon as possible.
This issue was raised by Commissioner Malmström in Madrid in April this year at the latest EU-US Ministerial. It was also the topic of her conversation in Washington two months later, and this is, of course, an issue which will be raised at all political levels and we will be pressing for a quick solution to this problem.
Please allow me to conclude by reacting to the comments by Mr Brok. I really would like to underline that it would be very helpful indeed if Parliament intensified its communication with its US counterparts because, as we all know, the ESTA fee project and visa policies are very much driven by the US Congress, and your support and your assistance in this matter would be very valuable indeed.
Mr President, Commissioner, ladies and gentlemen, a few words to conclude and to tell you that, following our debates, it seems even clearer now that the European Union must continue to work in conjunction with the American authorities in order to improve transatlantic mobility. To this end, I am delighted, Mr President, that the United States ambassador to the European Union has been present at many of our debates. I believe this is a sign, a sign that the United States has been listening to the debate we have been having.
We still have, and the Commission will remind us of this in the report on visa reciprocity, four Member States whose citizens are required to obtain a visa to visit the United States. This situation cannot be tolerated in view of the visa waiver that American citizens themselves enjoy when they visit the Schengen Area. The Presidency will therefore do everything it can to support the Commission in the steps that it continues to take to end this situation.
We must, furthermore, do everything to keep the cost of trips to the United States as low as possible, whether these are for tourist purposes, business trips or when carrying out missions. Please rest assured that the Presidency will continue to support the Union's cause vis-à-vis the American authorities.
Once the Commission has submitted its report on visa reciprocity this autumn, and given its final assessment of the Electronic System for Travel Authorisation (ESTA) and once the definitive rules have been published by the American authorities, the Council will decide what measures should be taken accordingly.
The European Parliament resolution of 22 October 2009 asked the United States to treat all EU citizens equally, according to the principle of complete reciprocity. However, four countries remain excluded from the US visa waiver programme: Romania, Bulgaria, Poland and Cyprus. Furthermore, the United States has introduced a fee for issuing EU citizens with travel authorisation, commencing 8 September 2010. I believe that it is the European Commission's duty to give greater priority in its relations with the United States to the issue of reciprocity of granting visas and to strive, at the same time, to obtain equal treatment for all EU citizens.